                                                                     Case 1:17-bk-10378-VK        Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12   Desc
                                                                                                   Main Document    Page 1 of 25


                                                                      1   Daniel A. Lev (CA Bar No. 129622)
                                                                           dlev@sulmeyerlaw.com
                                                                      2   SulmeyerKupetz
                                                                          A Professional Corporation
                                                                      3   333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                      4   Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                      5
                                                                          Attorneys for Howard M. Ehrenberg, Chapter 7 Trustee
                                                                      6

                                                                      7

                                                                      8                                UNITED STATES BANKRUPTCY COURT
                                                                      9           CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
                                                                     10
  Professional Corporation




                                                                     11   In re                                        Case No. 1:17-bk-10378-VK
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   KANDY KISS OF CALIFORNIA, INC.,              Chapter 7
                                                                     13                                                CHAPTER 7 TRUSTEE’S MOTION FOR
                                                                                          Debtor.                      ORDER AUTHORIZING AND
                                                                     14                                                APPROVING STIPULATION BETWEEN
                                                                                                                       HOWARD M. EHRENBERG, CHAPTER 7
SulmeyerKupetz, A




                                                                     15                                                TRUSTEE, AND PETITIONING
                                                                                                                       CREDITORS FOR ALLOWANCE OF
                                                                     16                                                ADMINISTRATIVE EXPENSE CLAIM
                                                                                                                       PURSUANT TO RULE 9019 OF THE
                                                                     17                                                FEDERAL RULES OF BANKRUPTCY
                                                                                                                       PROCEDURE; MEMORANDUM OF
                                                                     18                                                POINTS AND AUTHORITIES;
                                                                                                                       DECLARATION OF HOWARD M.
                                                                     19                                                EHRENBERG IN SUPPORT THEREOF
                                                                     20                                                DATE: June 11, 2020
                                                                                                                       TIME:  2:00 p.m.
                                                                     21                                                PLACE: Courtroom “301”
                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2700733v1
                                                                     Case 1:17-bk-10378-VK       Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12           Desc
                                                                                                  Main Document    Page 2 of 25


                                                                      1   TO THE HONORABLE VICTORIA KAUFMAN, UNITED STATES BANKRUPTCY
                                                                      2   JUDGE, THE DEBTOR, THE OFFICE OF THE UNITED STATES TRUSTEE,
                                                                      3   CREDITORS, AND INTERESTED PARTIES:
                                                                      4                                             MOTION
                                                                      5                   Through his “Chapter 7 Trustee’s Motion for Order Authorizing and
                                                                      6   Approving Stipulation Between Howard M. Ehrenberg, Chapter 7 Trustee, and Petitioning
                                                                      7   Creditors for Allowance of Administrative Expense Claim Pursuant to Rule 9019 of the
                                                                      8   Federal Rules of Bankruptcy Procedure; Memorandum of Points and Authorities;
                                                                      9   Declaration of Howard M. Ehrenberg in Support Thereof” (the “Motion”), Howard M.
                                                                     10   Ehrenberg (the “Trustee”), the duly appointed, qualified, and acting chapter 7 trustee for
  Professional Corporation




                                                                     11   the estate of the debtor Kandy Kiss of California, Inc. (the “Debtor”) hereby seeks, among
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   other things, an order authorizing and approving that certain “Stipulation Between
                                                                     13   Howard M. Ehrenberg, Chapter 7 Trustee, and Petitioning Creditors for Allowance of
                                                                     14   Administrative Expense Claim” (the “Stipulation”) by and between the Trustee, on the one
SulmeyerKupetz, A




                                                                     15   hand, and petitioning creditors Apex Logistics International LAX Inc., High Hope Trading
                                                                     16   (HK) Limited, IDFIX, Inc., Kucuhead, Shol Inc., Texking Trading Ltd., and Tu Pacific, LLC
                                                                     17   (collectively, the “Petitioning Creditors”), on the other hand, pursuant to which the parties
                                                                     18   have agreed to compromise Petitioning Creditors’ administrative expense claim, and
                                                                     19   authorizing the allowance of the compromised administrative claim. The Trustee seeks
                                                                     20   approval of the Stipulation in accordance with Rule 9019 of the Federal Rules of
                                                                     21   Bankruptcy Procedure. A true and correct copy of the Stipulation is attached hereto as
                                                                     22   Exhibit “A” and incorporated herein by reference.
                                                                     23                   This Motion is made and based upon the moving papers, the attached
                                                                     24   Memorandum of Points and Authorities and the supporting Declaration of Howard M.
                                                                     25   Ehrenberg, the pleadings filed in the Debtor’s case, all judicially noticeable facts, the
                                                                     26   arguments and representations of counsel, and any oral or documentary evidence
                                                                     27   presented at the time of the hearing.
                                                                     28


                                                                          DAL 2700733v1                                -2-
                                                                     Case 1:17-bk-10378-VK      Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12          Desc
                                                                                                 Main Document    Page 3 of 25


                                                                      1                   WHEREFORE the Trustee respectfully requests that the Court enter an
                                                                      2   order:
                                                                      3                   (1)   granting this Motion;
                                                                      4                   (2)   authorizing and approving the Stipulation pursuant to Rule 9019(a) of
                                                                      5   the Federal Rules of Bankruptcy Procedure; and
                                                                      6                   (3)   granting such other and further relief as this Court deems just and
                                                                      7   proper under the circumstances.
                                                                      8   DATED: May 13, 2020                     SulmeyerKupetz
                                                                                                                  A Professional Corporation
                                                                      9

                                                                     10
  Professional Corporation




                                                                     11                                           By: /s/ Daniel A. Lev
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                                                                      Daniel A. Lev
                                                                     12                                               Attorneys for Howard M. Ehrenberg, Chapter 7
                                                                                                                      Trustee
                                                                     13

                                                                     14
SulmeyerKupetz, A




                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2700733v1                                 -3-
                                                                     Case 1:17-bk-10378-VK       Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12           Desc
                                                                                                  Main Document    Page 4 of 25


                                                                      1                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                                      2                                                  I.
                                                                      3                                    PREFATORY STATEMENT
                                                                      4                   The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157
                                                                      5   and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue
                                                                      6   of this proceeding and this Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
                                                                      7   The statutory predicate for the relief sought herein is 11 U.S.C. §§ 105(a) and Rule
                                                                      8   9019(a) of the Federal Rules of Bankruptcy Procedure.
                                                                      9                                                  II.
                                                                     10                               SUMMARY OF REQUESTED RELIEF
  Professional Corporation




                                                                     11                   As a result of the successful administration of the Debtor’s estate,
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   Petitioning Creditors contend that they are entitled to an administrative expense claim,
                                                                     13   pursuant to 11 U.S.C. § 503(b)(4), in the total amount of $109,914.53 (the “Lesnick
                                                                     14   Prince Claim”), comprised of $109,233 in attorneys’ fees rendered, and $681.53 in
SulmeyerKupetz, A




                                                                     15   expenses incurred, by Lesnick Prince & Pappas LLP (“Lesnick Prince”) on Petitioning
                                                                     16   Creditors’ behalf. Petitioning Creditors contend that the services rendered and costs
                                                                     17   incurred by Lesnick Prince benefitted the bankruptcy estate, and the requested
                                                                     18   reimbursement of attorneys’ fees and expenses constitutes reasonable compensation for
                                                                     19   professional services rendered by an attorney for an entity whose expense is allowable
                                                                     20   under subparagraph (A) and/or (B) of 11 U.S.C. § 503(b)(3), based on the time, nature,
                                                                     21   extent, and value of such services, and reimbursement for actual, necessary expenses
                                                                     22   incurred.
                                                                     23                   After investigating and analyzing the requested claim, the Trustee
                                                                     24   determined that there were grounds to litigate its allowance since, among other things,
                                                                     25   the Trustee did not believe that certain of the services rendered benefitted the bankruptcy
                                                                     26   estate pursuant to 11 U.S.C. § 503(b)(4). However, rather than litigate the entitlement
                                                                     27   and amount of the administrative claim, the Trustee and Petitioning Creditors engaged in
                                                                     28   constructive negotiations in an effort to resolve the Trustee’s concerns with respect to the


                                                                          DAL 2700733v1                                 -4-
                                                                     Case 1:17-bk-10378-VK       Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12             Desc
                                                                                                  Main Document    Page 5 of 25


                                                                      1   claim. As a result of these discussions, the Trustee and Petitioning Creditors now have
                                                                      2   entered into a formal stipulation according to which Petitioning Creditors shall be entitled
                                                                      3   to an administrative expense claim, pursuant to 11 U.S.C. § 503(b)(4), in the total amount
                                                                      4   of $84,135.53, comprised of $83,472 in attorneys’ fees rendered, and $681.53 in
                                                                      5   expenses incurred, by Lesnick Prince in full and final satisfaction of the Lesnick Prince
                                                                      6   Claim.
                                                                      7                   The Trustee now seeks approval of the compromise embodied in the
                                                                      8   stipulation, as it is his belief that the settlement satisfies each of the prerequisites
                                                                      9   adopted by the Ninth Circuit.
                                                                     10                                                  III.
  Professional Corporation




                                                                     11                                   RELEVANT BACKGROUND
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   On February 14, 2017, petitioning creditors Apex Logistics International
                                                                     13   LAX Inc., High Hope Trading (HK) Limited, IDFIX, Inc., Kucuhead, Shol Inc., Texking
                                                                     14   Trading Ltd., and Tu Pacific, LLC (collectively, the “Petitioning Creditors”), filed an
SulmeyerKupetz, A




                                                                     15   involuntary petition for relief against Kandy Kiss of California, Inc. (the “Debtor”) under
                                                                     16   chapter 7 of title 11 of the United States Code (the “Bankruptcy Code”) commencing this
                                                                     17   case (the “Case”) in the United States Bankruptcy Court for the Central District of
                                                                     18   California, San Fernando Valley Division (the “Bankruptcy Court”). On March 14, 2017,
                                                                     19   creditor RM Global Textile Inc. filed a joinder to the involuntary as an additional
                                                                     20   petitioning creditor [Docket No. 20]. As a result, on February 15, 2017, the clerk of the
                                                                     21   court issued an involuntary summons [Docket No. 3].
                                                                     22                   On March 8, 2017, Province, Inc. (“Province”), the pre-petition assignee for
                                                                     23   the benefit of creditors of the Debtor, filed a motion to dismiss the Case (the “Motion to
                                                                     24   Dismiss”) [Docket No. 16]. On April 7, 2017, the Petitioning Creditors filed an opposition
                                                                     25   to the Motion to Dismiss [Docket No. 30]. On May 8, 2017, the Court entered an order
                                                                     26   denying, in part, the Motion to Dismiss [Docket No. 46]. On May 31, 2017, the Court
                                                                     27   entered a scheduling order regarding the remaining issues in the Motion to Dismiss
                                                                     28   [Docket No. 51]. On September 13, 2017, the Debtor and Province filed their consent to


                                                                          DAL 2700733v1                                  -5-
                                                                     Case 1:17-bk-10378-VK       Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12           Desc
                                                                                                  Main Document    Page 6 of 25


                                                                      1   entry of an order for relief in this Case [Docket No. 61]. On September 19, 2017, the
                                                                      2   Court entered its “Order for Relief” (the “Order for Relief”) [Docket No. 62].
                                                                      3                   On September 21, 2017, the Office of the United States Trustee (the
                                                                      4   “OUST”) appointed David K. Gottlieb (the “Predecessor Trustee”) as the interim chapter 7
                                                                      5   trustee in the Case in accordance with 11 U.S.C. § 701(a) [Docket No. 68]. On October
                                                                      6   4, 2017, the Predecessor Trustee filed a “Supplemental Statement of Disinterestedness”
                                                                      7   (the “Supplement”) pursuant to which the Predecessor Trustee disclosed that he
                                                                      8   subleased certain office space from Province, the aforementioned assignee.
                                                                      9                   On October 6, 2017, at the initial Section 341(a) creditor’s meeting, the
                                                                     10   Petitioning Creditors unanimously elected Howard M. Ehrenberg (the “Trustee”) as the
  Professional Corporation




                                                                     11   trustee in accordance with 11 U.S.C. § 702. Accordingly, on October 12, 2017, the
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   OUST filed its “Report of Disputed Election of Trustee” (the “OUST Report”). Pursuant to
                                                                     13   Rule 2003(d)(2) of the Federal Rules of Bankruptcy Procedure, a motion for the
                                                                     14   resolution of the dispute was required to be filed no later than fourteen days following the
SulmeyerKupetz, A




                                                                     15   date of the OUST Report. On October 26, 2017, the Petitioning Creditors timely caused
                                                                     16   to be filed their “Notice of Motion and Motion of Voting Creditors to (1) Certify Election of
                                                                     17   Howard M. Ehrenberg as Chapter 7 Trustee, or (2) Remove David K. Gottlieb From
                                                                     18   Acting As Chapter 7 Trustee” (the “Resolution Motion”) [Docket No. 87]. The Resolution
                                                                     19   Motion sought to certify the Trustee as the permanent trustee based upon the results of
                                                                     20   the election held on October 12, 2017. Rather than contest the Resolution Motion,
                                                                     21   thereby causing further delay to creditor recovery, the Predecessor Trustee elected to
                                                                     22   withdraw without conceding any of the allegations of the Resolution Motion. As such, on
                                                                     23   November 3, 2017, the Predecessor Trustee filed his “Notice of Withdrawal of
                                                                     24   Appointment of Trustee” [Docket No. 90].
                                                                     25                   As a result, on November 6, 2017, the OUST filed its “Status Report of
                                                                     26   United States Trustee on Report of Disputed Election” (the “Status Report”) [Docket No.
                                                                     27   92]. In the Status Report, the OUST indicated that, in light of the Predecessor Trustee’s
                                                                     28   withdrawal, the OUST would proceed with the appointment of the Trustee as the


                                                                          DAL 2700733v1                                 -6-
                                                                     Case 1:17-bk-10378-VK         Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12                    Desc
                                                                                                    Main Document    Page 7 of 25


                                                                      1   permanent trustee. On the same day - November 6, 2017 - notice of the Trustee’s
                                                                      2   appointment and qualification under 11 U.S.C. § 322 was filed by the OUST [Docket No.
                                                                      3   93].
                                                                      4                    After his appointment, the Trustee successfully administered this estate,
                                                                      5   bringing significant value to creditors by settling significant litigation and other claims of
                                                                      6   the estate. As a result, the Trustee will be able to pay a dividend to unsecured creditors,
                                                                      7   which might not have occurred but for the involuntary petition and the entry of the order
                                                                      8   for relief. Consequently, Petitioning Creditors asserted that they were entitled to an
                                                                      9   administrative expense claim to reimburse them for the fees rendered and costs incurred
                                                                     10   by its counsel of record, Lesnick Prince. As noted, the Trustee reviewed the Lesnick
  Professional Corporation




                                                                     11   Prince Claim and the underlying invoices in an effort to determine whether the services
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   performed and costs incurred were reasonable and benefitted the estate.
                                                                     13                    In sum, in order to avoid the uncertainties and expense of litigating the
                                                                     14   allowance and amount of the claim, the Trustee and Petitioning Creditors have agreed to
SulmeyerKupetz, A




                                                                     15   the allowance of an administrative claim in the total amount of $84,135.53, which is less
                                                                     16   than the requested claim amount of $109,914.53. See declaration of Howard M.
                                                                     17   Ehrenberg, attached hereto. The proposed settlement eliminates the need for any
                                                                     18   litigation regarding the claim, and, as such, the Trustee believes the stipulation should be
                                                                     19   approved by the Court.1
                                                                     20                                                      IV.
                                                                     21       THE COURT SHOULD APPROVE THE STIPULATION UNDER RULE 9019 OF THE
                                                                     22                        FEDERAL RULES OF BANKRUPTCY PROCEDURE
                                                                     23                    Rule 9019 of the Federal Rules of Bankruptcy Procedure provides, in
                                                                     24   relevant part:
                                                                     25

                                                                     26   1
                                                                            The foregoing is merely a summary of the salient terms of the “Stipulation Between Howard M.
                                                                          Ehrenberg, Chapter 7 Trustee, and Petitioning Creditors for Allowance of Administrative Expense Claim”
                                                                     27   (the “Stipulation”), a true and correct copy of which is attached hereto as Exhibit “A” and incorporated
                                                                          herein by reference. Interested parties are encouraged to read the Stipulation in its entirety.
                                                                     28


                                                                          DAL 2700733v1                                      -7-
                                                                     Case 1:17-bk-10378-VK       Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12           Desc
                                                                                                  Main Document    Page 8 of 25


                                                                      1                   (a)    On motion by the trustee and after notice and a
                                                                      2                   hearing, the court may approve a compromise or settlement.
                                                                      3                   Notice shall be given to creditors, the United States trustee,
                                                                      4                   the debtor, and indenture trustees as provided in Rule 2002
                                                                      5                   and to any other entity as the court may direct.
                                                                      6   Fed. R. Bankr. P. 9019(a).
                                                                      7                   The Ninth Circuit has long recognized that “[t]he bankruptcy court has great
                                                                      8   latitude in approving compromise agreements”. In re Woodson, 839 F.2d 610, 620 (9th
                                                                      9   Cir. 1988). “The purpose of a compromise agreement is to allow the [chapter 7 trustee]
                                                                     10   and the creditors to avoid the expenses and burdens associated with litigating sharply
  Professional Corporation




                                                                     11   contested and dubious claims”. In re A&C Properties, Inc., 784 F.2d 1377, 1380-81 (9th
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   Cir. 1986). Accordingly, in approving a settlement agreement, the court need not conduct
                                                                     13   an exhaustive investigation of the claims sought to be compromised. See In re Walsh
                                                                     14   Constr., Inc., 669 F.2d 1325, 1328 (9th Cir. 1982). Rather, it is sufficient that the court
SulmeyerKupetz, A




                                                                     15   find that the settlement was negotiated in good faith and is reasonable, fair, and
                                                                     16   equitable. See A&C Properties, 784 F.2d at 1381; see also In re Am. Bldg. Storage, 285
                                                                     17   Fed. Appx. 375 (9th Cir. 2008).
                                                                     18                   Consideration of a settlement does not require the court to determine
                                                                     19   whether a settlement presented is the best one that could possibly have been achieved.
                                                                     20   Instead, the court need only canvass the issues to determine whether the settlement falls
                                                                     21   “below the lowest point in the zone of reasonableness”. Newman v. Stein, 464 F.2d 689,
                                                                     22   698 (2d Cir. 1972) (emphasis added); see also In re Teltronics Services, Inc., 762 F.2d
                                                                     23   185, 189 (2d Cir. 1985); In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983), cert.
                                                                     24   denied, 464 U.S. 822, 104 S. Ct. 88, 78 L. Ed. 2d 96 (1985). Finally, although the court
                                                                     25   should give deference to the reasonable views of creditors, “objections do not rule. It is
                                                                     26   well established that compromises are favored in bankruptcy”. In re Lee Way Holding
                                                                     27   Co., 120 B.R. 881, 891 (Bankr. S.D. Ohio 1990).
                                                                     28


                                                                          DAL 2700733v1                                  -8-
                                                                     Case 1:17-bk-10378-VK       Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12              Desc
                                                                                                  Main Document    Page 9 of 25


                                                                      1                   Traditionally, in evaluating whether to approve a compromise, courts in the
                                                                      2   Ninth Circuit must consider the following:
                                                                      3                   (a)    The probability of success in litigation;
                                                                      4                   (b)    the difficulties, if any, to be encountered in the matter of collection;
                                                                      5                   (c)    the complexity of the litigation involved and the expense,
                                                                      6   inconvenience and delay necessarily attending it; and
                                                                      7                   (d)    the paramount interest of the creditors and a proper deference to
                                                                      8   their reasonable views.
                                                                      9   A&C Properties, 784 F.2d at 1381.
                                                                     10                   In considering these factors, courts are guided by two principles. First, as
  Professional Corporation




                                                                     11   noted earlier, “the law favors compromise”. In re Blair, 538 F.2d 849, 851 (9th Cir. 1976).
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   Compromises are favored in bankruptcy, and have become “a normal part of the process
                                                                     13   of reorganization”. Protective Committee for Independent Stockholders of TMT Trailer
                                                                     14   Ferry Inc. v. Anderson, 390 U.S. 414, 424, 88 S. Ct. 1157, 20 L. Ed. 2d 1 (1968) (quoting
SulmeyerKupetz, A




                                                                     15   Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106, 130, 60 S. Ct. 1, 84 L. Ed. 110
                                                                     16   (1939)). Second, as highlighted earlier, a compromise should be approved unless it
                                                                     17   “fall[s] below the lowest point in the range of reasonableness”. W.T. Grant, 699 F.2d at
                                                                     18   608. As the court in W.T. Grant aptly commented:
                                                                     19                   [The] responsibility of the bankruptcy judge, and ours upon
                                                                     20                   review, is not to decide the numerous questions of law and
                                                                     21                   fact raised by the appellants but rather to canvass the issues
                                                                     22                   and see whether the settlement ‘fall[s]’ below the lowest
                                                                     23                   point in the range of reasonableness. . .
                                                                     24   Id., at 608.
                                                                     25                   Under express provisions of the Bankruptcy Code, a trustee is vested with
                                                                     26   the standing and authority to seek compromises of legal and factual disputes. As such,
                                                                     27   settlements which have been negotiated by a trustee are entitled to deference. See In re
                                                                     28   Morrison, 69 B.R. 586, 592 (Bankr. E.D. Pa. 1987) (objecting creditors may not substitute


                                                                          DAL 2700733v1                                   -9-
                                                                     Case 1:17-bk-10378-VK       Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12           Desc
                                                                                                  Main Document    Page 10 of 25


                                                                      1   their judgment for that of the trustee). Moreover, when considering these factors, the
                                                                      2   court need only canvass the issues, “a mini trial on the merits is not required”. Burton v.
                                                                      3   Ulrich (In re Schmitt), 215 B.R. 417, 423 (B.A.P. 9th Cir. 1997).
                                                                      4                   Here, despite the fact that each of the four A&C Properties factors are not
                                                                      5   necessarily implicated by the compromise with Petitioning Creditors, the Trustee believes
                                                                      6   that the terms of the proposed Stipulation are fair, reasonable, and in the best interests of
                                                                      7   the Debtor’s creditors and estate for several reasons.
                                                                      8                   To reiterate, Petitioning Creditors asserted an administrative claim,
                                                                      9   pursuant to 11 U.S.C. § 503(b)(4), in the total amount of $109,914.53, comprised of
                                                                     10   $109,233 in attorneys’ fees rendered, and $681.53 in expenses incurred, by Lesnick
  Professional Corporation




                                                                     11   Prince that allegedly benefitted the bankruptcy estate. Petitioning Creditors further
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   argued that the requested reimbursement of attorneys’ fees and expenses constituted
                                                                     13   reasonable compensation for professional services rendered by an attorney for an entity
                                                                     14   whose expense is allowable under subparagraph (A) and/or (B) of 11 U.S.C. § 503(b)(3),
SulmeyerKupetz, A




                                                                     15   based on the time, the nature, the extent, and the value of such services, and the cost of
                                                                     16   comparable services other than in a case under title 11, and reimbursement for actual,
                                                                     17   necessary expenses incurred by such attorney.
                                                                     18                   In reviewing the Lesnick Prince Claim and the supporting invoices, the
                                                                     19   Trustee was cognizant of the general rule that a party can seek an award of fees under
                                                                     20   11 U.S.C. § 503(b) for services providing a benefit to the estate. See The Law Offices of
                                                                     21   Neil Vincent Wake v. Sedona Inst. (In re Sedona Inst.), 220 B.R. 74, 81 (B.A.P. 9th Cir.
                                                                     22   1998) (“[W]here a creditor makes a substantial contribution in a case, reasonable
                                                                     23   professional fees and costs may be awarded under § 503(b)(4) regardless of whether the
                                                                     24   creditor has an independent allowable expense under § 503(b)(3).”)
                                                                     25                   Notwithstanding the peculiarities here, there is no question that the Court
                                                                     26   would be required to consider the reasonableness of Petitioning Creditors’ requested
                                                                     27   fees and costs, given the effect of administrative expense treatment. See In re Dant &
                                                                     28   Russell, Inc., 853 F.2d 700, 706 (9th Cir. 1988) (“‘[A]ctual’ and ‘necessary’ are construed


                                                                          DAL 2700733v1                                 -10-
                                                                     Case 1:17-bk-10378-VK       Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12            Desc
                                                                                                  Main Document    Page 11 of 25


                                                                      1   narrowly so as “to keep fees and administrative costs at a minimum.’”). In doing so, the
                                                                      2   bankruptcy court has “wide discretion in determining the reasonableness of fees . . .”.
                                                                      3   The Margulies Law Firm v. Placide (In re Placide), 459 B.R. 64, 73 (B.A.P. 9th Cir. 2011).
                                                                      4                   Here, the Trustee concedes that as counsel for Petitioning Creditors,
                                                                      5   Lesnick Prince did, in fact, perform services which provided a substantial and valuable
                                                                      6   benefit to the estate since the services culminated in the entry of the order for relief and
                                                                      7   facilitated the Trustee’s successful administration of the estate for the benefit of creditors.
                                                                      8   The only dispute was valuing the amount of the potential claim. Thus, absent the
                                                                      9   Stipulation, the Court would be required to engage in a lengthy fact intensive examination
                                                                     10   to determine the reasonableness of the requested fees and costs.
  Professional Corporation




                                                                     11                   In this regard, generally there are three methods to determine the
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   reasonableness of fees: (i) the plain language of Section 503(b)(1)(A), which allows fees
                                                                     13   that are “actual” and “necessary” to preserving the estate; (ii) the twelve “lodestar” factors
                                                                     14   set forth in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67 (9th Cir. 1975); and (iii) the
SulmeyerKupetz, A




                                                                     15   “common fund” doctrine as generally described in Vincent v. Hughes Air West, Inc., 557
                                                                     16   F.2d 759 (9th Cir. 1977). Regardless of which method the Court decided to follow if an
                                                                     17   objection was filed, it would be required to determine the reasonableness of the
                                                                     18   requested fees and expenses.
                                                                     19                   The lodestar method is the customary method for assessing fees in
                                                                     20   bankruptcy, under which the number of hours reasonably expended is multiplied by a
                                                                     21   reasonable hourly rate for the person providing the services. Law Offices of David A.
                                                                     22   Boone v. Derham-Burk (In re Eliapo), 468 F.3d 592, 598 (9th Cir. 2006). The lodestar
                                                                     23   method, however, is not mandatory in all bankruptcy cases. In applying the lodestar, a
                                                                     24   court must consider some or all of twelve relevant criteria set forth in Kerr. See also
                                                                     25   Brown v. Baden (In re Yagman), 796 F.2d 1165, 1184 (9th Cir. 1986) (“There is no need
                                                                     26   to rigidly apply the factors set forth in Kerr . . . but the court must make some evaluation
                                                                     27   of the fee breakdown submitted by counsel.”), opinion amended on denial of reh’q sub
                                                                     28   nom., In re Yagman, 803 F.2d 1085 (9th Cir. 1986). In any event, the lodestar method


                                                                          DAL 2700733v1                                -11-
                                                                     Case 1:17-bk-10378-VK       Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12           Desc
                                                                                                  Main Document    Page 12 of 25


                                                                      1   subsumes many of the Kerr factors. See Gonzalez v. City of Maywood, 729 F.3d 1196,
                                                                      2   1204 n.3 & 1209 n.11 (9th Cir. 2013).
                                                                      3                   Given the potential disputes between the parties, the analysis of whether
                                                                      4   each itemized time entry provided an actual and necessary benefit to the estate could be
                                                                      5   a fact and time intensive process, requiring numerous hearings to arrive at a reasonable
                                                                      6   number, which could then be subject to appeals. The Stipulation avoids this lingering
                                                                      7   dispute and recognizes the value of services performed on Petitioning Creditors’ behalf
                                                                      8   which provided a benefit to the estate.
                                                                      9                   The accommodation with Petitioning Creditors prevents any further
                                                                     10   expenditure of time and legal fees in litigating the Lesnick Prince Claim, will result in an
  Professional Corporation




                                                                     11   increase in dividends to other similarly situated creditors, and does not fall below the
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   lowest point in the range of reasonableness. As such, the Trustee believes that the
                                                                     13   Stipulation is reasonable and should be approved by the Court.
                                                                     14                                                 V.
SulmeyerKupetz, A




                                                                     15                                          CONCLUSION
                                                                     16                   Based on the foregoing, the Trustee respectfully requests that the Court
                                                                     17   grant the Motion in its entirety, approve the Stipulation, and for such other and further
                                                                     18   relief as the Court deems appropriate under the circumstances.
                                                                     19   DATED: May 13, 2020                     SulmeyerKupetz
                                                                                                                  A Professional Corporation
                                                                     20

                                                                     21

                                                                     22                                           By: /s/ Daniel A. Lev
                                                                                                                      Daniel A. Lev
                                                                     23                                               Attorneys for Howard M. Ehrenberg, Chapter 7
                                                                                                                      Trustee
                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2700733v1                                -12-
                                                                     Case 1:17-bk-10378-VK       Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12            Desc
                                                                                                  Main Document    Page 13 of 25


                                                                      1                         DECLARATION OF HOWARD M. EHRENBERG
                                                                      2                   I, Howard M. Ehrenberg, declare:
                                                                      3                   1.    I am an attorney at law duly admitted to practice before this Court
                                                                      4   and am the duly appointed, qualified, and acting chapter 7 trustee for the estate of the
                                                                      5   debtor Kandy Kiss of California, Inc. (the “Debtor”). Each of the facts contained in this
                                                                      6   declaration is based on personal knowledge and, if called as a witness, I could and would
                                                                      7   competently testify thereto under oath.
                                                                      8                   2.    Through my “Chapter 7 Trustee’s Motion for Order Authorizing and
                                                                      9   Approving Stipulation Between Howard M. Ehrenberg, Chapter 7 Trustee, and Petitioning
                                                                     10   Creditors for Allowance of Administrative Expense Claim Pursuant to Rule 9019 of the
  Professional Corporation




                                                                     11   Federal Rules of Bankruptcy Procedure; Memorandum of Points and Authorities;
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   Declaration of Howard M. Ehrenberg in Support Thereof” (the “Motion”), I seek, among
                                                                     13   other things, an order authorizing and approving that certain “Stipulation Between
                                                                     14   Howard M. Ehrenberg, Chapter 7 Trustee, and Petitioning Creditors for Allowance of
SulmeyerKupetz, A




                                                                     15   Administrative Expense Claim” (the “Stipulation”) by and between me, in my capacity as
                                                                     16   trustee, on the one hand, and petitioning creditors Apex Logistics International LAX Inc.,
                                                                     17   High Hope Trading (HK) Limited, IDFIX, Inc., Kucuhead, Shol Inc., Texking Trading Ltd.,
                                                                     18   and Tu Pacific, LLC (collectively, the “Petitioning Creditors”), on the other hand, pursuant
                                                                     19   to which the parties have agreed to compromise Petitioning Creditors’ administrative
                                                                     20   expense claim, and authorizing the allowance of the compromised administrative claim.
                                                                     21   A true and correct copy of the Stipulation is attached hereto as Exhibit “A” and
                                                                     22   incorporated herein by reference.
                                                                     23                   3.    After my successful administration of the estate, I learned that
                                                                     24   Petitioning Creditors were asserting an administrative claim, pursuant to 11 U.S.C. §
                                                                     25   503(b)(4), in the total amount of $109,914.53, comprised of $109,233 in attorneys’ fees
                                                                     26   rendered, and $681.53 in expenses incurred, by Lesnick Prince on Petitioning Creditors’
                                                                     27   behalf that allegedly benefitted the bankruptcy estate. I further learned that Petitioning
                                                                     28   Creditors were asserting that the requested reimbursement of attorneys’ fees and


                                                                          DAL 2700733v1                                -13-
                                                                     Case 1:17-bk-10378-VK      Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12             Desc
                                                                                                 Main Document    Page 14 of 25


                                                                      1   expenses constituted reasonable compensation for professional services rendered by an
                                                                      2   attorney for an entity whose expense is allowable under subparagraph (A) and/or (B) of
                                                                      3   11 U.S.C. § 503(b)(3), based on the time, nature, extent, and value of such services, and
                                                                      4   the cost of comparable services other than in a case under title 11, and reimbursement
                                                                      5   for actual, necessary expenses incurred by such attorney.
                                                                      6                   4.   Rather than expend limited estate resources litigating the Lesnick
                                                                      7   Prince Claim, Petitioning Creditors and I engaged in good faith and constructive
                                                                      8   negotiations to resolve my disputes with respect to the requested administrative expense
                                                                      9   claim. In sum, in order to avoid the uncertainties and expense of litigating the allowance
                                                                     10   and amount of the claim, Petitioning Creditors and I have agreed to the allowance of an
  Professional Corporation




                                                                     11   administrative claim in the amount of $84,135.53, which is less than the requested claim
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   amount of $109,914.53. The Stipulation eliminates the need for any litigation regarding
                                                                     13   the Lesnick Prince Claim, and, as such, I believe the Stipulation should be approved by
                                                                     14   the Court.
SulmeyerKupetz, A




                                                                     15                   5.   In short, the accommodation with Petitioning Creditors prevents any
                                                                     16   further expenditure of time and legal fees in litigating the Lesnick Prince Claim, will result
                                                                     17   in an increase in dividends to other similarly situated creditors, and does not fall below
                                                                     18   the lowest point in the range of reasonableness. Therefore, in my opinion, based on my
                                                                     19   examination and understanding of the documents and issues presented to me since my
                                                                     20   appointment, and based on my sound business judgment, the Stipulation is in the best
                                                                     21   interests of the estate and does not fall below the lowest point in the range of
                                                                     22   ///
                                                                     23   ///
                                                                     24   ///
                                                                     25   ///
                                                                     26   ///
                                                                     27   ///
                                                                     28   ///


                                                                          DAL 2700733v1                                -14-
Case 1:17-bk-10378-VK   Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12   Desc
                         Main Document    Page 15 of 25
Case 1:17-bk-10378-VK   Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12   Desc
                         Main Document    Page 16 of 25




                               EXHIBIT A


                                                                           016
Case 1:17-bk-10378-VK   Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12   Desc
                         Main Document    Page 17 of 25




                                                                           017
Case 1:17-bk-10378-VK   Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12   Desc
                         Main Document    Page 18 of 25




                                                                           018
Case 1:17-bk-10378-VK   Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12   Desc
                         Main Document    Page 19 of 25




                                                                           019
Case 1:17-bk-10378-VK   Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12   Desc
                         Main Document    Page 20 of 25




                                                                           020
Case 1:17-bk-10378-VK   Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12   Desc
                         Main Document    Page 21 of 25




                                                                           021
         Case 1:17-bk-10378-VK                   Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12                                     Desc
                                                  Main Document    Page 22 of 25



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is
333 South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE’S MOTION FOR ORDER
AUTHORIZING AND APPROVING STIPULATION BETWEEN HOWARD M. EHRENBERG, CHAPTER 7 TRUSTEE,
AND PETITIONING CREDITORS FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO RULE
9019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE; MEMORANDUM OF POINTS AND AUTHORITIES;
DECLARATION OF HOWARD M. EHRENBERG IN SUPPORT THEREOF will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 14, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Jessica L Bagdanov on behalf of Debtor Kandy Kiss of California, Inc.
jbagdanov@bg.law, ecf@bg.law

Bernard D Bollinger, Jr on behalf of Cross Defendant Secret Charm, LLC, Adir Haroni, Cathy King, Lauri Hamer and
Melissa Krupa
bbollinger@buchalter.com, IFS_filing@buchalter.com;smartin@buchalter.com

Peter M Bransten on behalf of Other Professional Courtesy NEF
pbransten@glaserweil.com, dsanchez@glaserweil.com

Peter M Bransten on behalf of Petitioning Creditor Mauricio Betancur
pbransten@glaserweil.com, dsanchez@glaserweil.com

Lynn Brown on behalf of Creditor American Express Travel Related Services Company, Inc.
notices@becket-lee.com

Russell Clementson on behalf of U.S. Trustee United States Trustee (SV)
russell.clementson@usdoj.gov

Alan J Cohen on behalf of Creditor Mark Raskin
acohen@cohenlawla.com

Cynthia M Cohen on behalf of Other Professional Courtesy NEF
ccohen@brownwhitelaw.com

Cynthia M Cohen on behalf of Petitioning Creditor Kucuhead
ccohen@brownwhitelaw.com

Cynthia M Cohen on behalf of Petitioning Creditor Mauricio Betancur
ccohen@brownwhitelaw.com

Cynthia M Cohen on behalf of Plaintiff Mauricio Betancur
ccohen@brownwhitelaw.com

Howard M Ehrenberg (TR)
ehrenbergtrustee@sulmeyerlaw.com, ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com

Beth Gaschen on behalf of Debtor Kandy Kiss of California, Inc.
bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com

DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12                                     Desc
                                                  Main Document    Page 23 of 25




Beth Gaschen on behalf of Interested Party Province, Inc.
bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com

Beth Gaschen on behalf of Other Professional Courtesy NEF
bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com

Jeffrey I Golden on behalf of Interested Party Province, Inc.
jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com

Steven T Gubner on behalf of Debtor Kandy Kiss of California, Inc.
sgubner@bg.law, ecf@bg.law

Steven T Gubner on behalf of Interested Party Courtesy NEF
sgubner@bg.law, ecf@bg.law

Steven T Gubner on behalf of Other Professional Brutzkus Gubner
sgubner@bg.law, ecf@bg.law

Steven T Gubner on behalf of Other Professional Courtesy NEF
sgubner@bg.law, ecf@bg.law

Steven T Gubner on behalf of Trustee Howard M Ehrenberg (TR)
sgubner@bg.law, ecf@bg.law

Sandra Khalili on behalf of Interested Party Resch Polster & Berger LLP
skhalili@rpblaw.com, maltamirano@rpblaw.com

Paul J Kurtzhall on behalf of Other Professional Courtesy NEF
paul@hkwllp.com, scottm@hkwllp.com;G66353@notify.cincompass.com

Paul J Kurtzhall on behalf of Petitioning Creditor IDFIX, Inc.
paul@hkwllp.com, scottm@hkwllp.com;G66353@notify.cincompass.com

Matthew A Lesnick on behalf of Petitioning Creditor Apex Logistics International LAX Inc.
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor High Hope Trading (HK) Limited
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor IDFIX, Inc.
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Kucuhead
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor RM Global Textile Inc.
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Shol Inc
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Texking Trading Ltd
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Tu Pacific, LLC
DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12                                     Desc
                                                  Main Document    Page 24 of 25


matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Ch Moon
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Christopher Clifford
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor David Shi
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Elsie Qian
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Grace Wang
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Mauricio Betancur
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Thao Uyen
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Daniel A Lev on behalf of Other Professional Courtesy NEF
dlev@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com;dlev@ecf.inforuptcy.com;dwalker@sulmeyerlaw.com

Daniel A Lev on behalf of Trustee Howard M Ehrenberg (TR)
dlev@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com;dlev@ecf.inforuptcy.com;dwalker@sulmeyerlaw.com

Lloyd S Mann on behalf of Other Professional Courtesy NEF
lmann@mannzarpas.com

Lloyd S Mann on behalf of Petitioning Creditor Kucuhead
lmann@mannzarpas.com

Lloyd S Mann on behalf of Petitioning Creditor Mauricio Betancur
lmann@mannzarpas.com

Susan I Montgomery on behalf of Creditor Thomas R. Akin
susan@simontgomerylaw.com,
assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@notify.bestcase.com

Kurt Ramlo on behalf of Interested Party Courtesy NEF
kr@lnbyb.com, kr@ecf.inforuptcy.com

Howard D Ruddell on behalf of Creditor Target Corporation
, lorena.lazheztter@faegrebd.com

Robyn B Sokol on behalf of Interested Party Moustris Entertainment, Inc.
ecf@bg.law, rsokol@bg.law

Robyn B Sokol on behalf of Interested Party Caroline Ann Gilchrist
ecf@bg.law, rsokol@bg.law

United States Trustee (SV)
ustpregion16.wh.ecf@usdoj.gov
                                                                                         Service information continued on attached page.
DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 236 Filed 05/14/20 Entered 05/14/20 09:59:12                                     Desc
                                                  Main Document    Page 25 of 25


2. SERVED BY UNITED STATES MAIL:
On (date) May 14, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor
Kandy Kiss of California, Inc.
15761 Califa St
Woodland Hills, CA 91411

                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 May 14, 2020                              Cheryl Caldwell                                     /s/ Cheryl Caldwell
 Date                                      Printed Name                                        Signature




DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
